Order modified so as to provide that the default be opened as to the defendant, appellant, upon condition that he pay to the plaintiff the sum of $250 costs and disbursements, and that the appellant file an undertaking by a surety company, to be approved by a justice of this court, in the sum of $1,750, conditioned that he will pay to the plaintiff any judgment which plaintiff may eventually recover against him; and as so modified, the order is affirmed, without costs. Kelly, P. J., Rich, Kelby, Young and Kapper, JJ., concur. Settle order on notice.